NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50420

                Plaintiff-Appellee,             D.C. No. 3:10-cr-03044-WQH

 v.
                                                MEMORANDUM*
RAUL MORENO,

                Defendant-Appellant.



                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Raul Moreno appeals from the district court’s order denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Moreno argues that the district court erred by failing to consider all of the 18


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 3553(a) sentencing factors. He also contends that the court failed to

consider his argument that he was entitled to a sentence reduction because the only

fact that had changed since his original sentencing was a reduction in his allegedly

overinflated Guidelines range. The record reflects that the court acknowledged the

reduced Guidelines range and Moreno’s eligibility for a reduction before

discussing several of the section 3553(a) factors and its reasons for denying the

reduction in light of those factors. On this record, we conclude that the court

considered the section 3553(a) factors and adequately explained the sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (describing

what constitutes an adequate explanation and stating that “[t]he district court need

not tick off each of the § 3553(a) factors to show that it has considered them”).

      Moreno also contends that his 168-month sentence is substantively

unreasonable in light of his post-sentencing rehabilitation and other mitigating

factors. The district court did not abuse its discretion in declining to reduce

Moreno’s sentence. See United States v. Dunn, 728 F.3d 1151, 1155 (9th Cir.

2013). The 168-month sentence, which is within the amended Guidelines range, is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances, including the nature of the offense. See Dunn, 728

F.3d at 1158-59.

      AFFIRMED.


                                          2                                       16-50420